FILE COPY




             IN THE SUPREME COURT OF TEXAS
                                   IFILED IN COURT OF APPEALS
                                      No. 15-0117                12th Court of Appeals Dis»rict
                                                                   I
                      IN RE LAZY WDISTRICT NO. 1, REU .TOR              J4AR 1 1 2G15
                     ——
                      On Petition for Writ of Mandamu 3
                                                        1—- -
                                                                     IYLEH TEXAS
                                                                 CATHY S. LUSK, CLERK
ORDERED:


        1.     Relator's emergency motion for stay, filed February 18, 2015, is granted
as amended.     All trial court proceedings in Cause No. 2014C-0144, styled Tarrant
Regional Water District, a Water Control and Improvement District v. Lazy W District
No. I, also known as Lazy W Conservation District, East Texas Ranch, L.P., and Beverly
Wilson Smith, in the 3rd District Court of Henderson County, Texas, are stayed pending
further order of this Court.

       2.      The petition for writ of mandamus remains pending before this Court.


       Done at the City of Austin, this March 11, 2015.



                                            Blake A. Hawthorne, Clerk
                                            Supreme Court of Texas


                                            By Claudia Jenks, Chief Deputy Clerk-
                                                                                     FILFCOPY



                      THE SUPREME COURT OF TEXAS
                      Post Office Box 12248
                      Austin, Texas 78711
                                                                             (512)463-1312




                                        March 11, 2015

Mr. Michael L. Atchley II                        Mr. M. Keith Dollahite
Pope, Hardwicke, Christie,                       M. Keith Dollahite PC
Schell, Kelly & Ray, L.L.P.                      5457 Donnybrook Avenue
500 W. 7th Street, Suite 600                     Tyler, TX 75703
Fort Worth, TX 76102                             * DELIVERED VIA E-MAIL *
* DELIVERED VIA E-MAIL *


Honorable Joe D. Clayton
Judge, 76th District Court                           FILED IN COURT OF APPE^:
Smith County Courthouse                                12th Court o;Apr-"> !'i:
100 North Broadway, 2nd Floor
Tyler, TX 75702

RE:    Case Number: 15-0117
       Court of Appeals Number: 12-14-00329-CV
       Trial Court Number: 2014C-0144


Style: IN RE LAZY W DISTRICT NO. 1


Dear Counsel:


       The Supreme Court of Texas granted the Emergency Motion for Stay and issued the
attached stay order in the above-referenced case. The Court requests that real party in interest
file a response to the petition for writ of mandamus in the above-referenced case. The response
is due to be filed on April 10, 2015. PLEASE NOTE pursuant to Tex. R. App. P. 9.2(c)(2) all
documents (except documents submitted under seal) must be e-filed through eFileTexas.gov.
You may file up to midnight on the due date.
       Please note all notices or communication about this case will be sent by email in lieu of
mailing paper documents. (See Tex. R. App. P. 9.2(c)(7)).
                                                    Sincerely,


                                                    Blake A. Hawthorne, Clerk
                                                    by Claudia Jenks, Chief Deputy Clerk
                                                                      FILE COPY




                 THE SUPREME COURT OF TEXAS
                  Post Office Box 12248
                 Austin, Texas 78711
                                                              (512)463-1312




cc:   Mr. Christopher Daniel Tinsley (DELIVERED VIA E-MAIL)
      Betty Herriage
      Mr. Jeffrey Lee Coe (DELIVERED VIA E-MAIL)
      Ms. Cathy S. Lusk (DELIVERED VIA E-MAIL)
      Mr. Monty Bennett (DELIVERED VIA E-MAIL)